Citation Nr: 0423311	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  01-01 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
dysthymic disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1960 to 
February 1963 and from April 1969 to March 1977.  He also 
reportedly had other periods of active duty, but they have 
not been verified.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which initially evaluated the 
veteran's dysthymic disorder as 30 percent disabling from 
August 20, 1996 to October 15, 2000, and 10 percent disabling 
from October 16, 2000, after implementing the Board's 
decision granting service connection for this disability.  

The veteran testified before a hearing officer at the RO in 
February 2001. A transcript of that hearing has been 
associated with the record.

The veteran's case was remanded to the RO in September 2003 
for additional development.  While the case was in remand 
status, the RO granted an increased evaluation of 30 percent 
for the period beginning October 16, 2000.  The case was 
returned to the Board in August 2004 for further appellate 
action.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been accomplished.  

2.  The veteran's dysthymic disorder is manifested by 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to depressed mood, anxiety, 
and sleep impairment; the social and industrial impairment 
from the disability does not more nearly approximate 
considerable than definite.




CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for dysthymic disorder have not been met.   38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996); 38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic 
Code 9433 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records indicate that he 
reported to sick bay while at sea, requesting something for 
his nerves.  At that time, he was highly agitated with 
anxiety bordering on acute neurosis.  On psychiatric 
consultation in March 1976, the veteran reported that he had 
been nervous and unhappy since his request for reenlistment 
had been denied.  The impression was acute situational 
reaction in an individual with passive, dependent and 
schizoid personality features.  On subsequent organic 
neurological battery, there was a wide spread between 
performance and verbal intelligence quotients, indicative of 
significant loss of functioning.  The impression was dementia 
of unknown etiology.  

A November 1991 Social Security Administration (SSA) 
disability determination indicates that the veteran was in 
receipt of benefits due to osteoarthritis.  A secondary 
diagnosis of adjustment disorder was noted.  However, 
subsequent disability determinations do not indicate any 
psychiatric disability as a basis for benefits.

A VA examination was conducted in December 1995, pursuant to 
the veteran's claim for nonservice-connected pension.  The 
veteran reported that he had been in receipt of Social 
Security disability, but when he had turned 62 he was 
switched to regular Social Security benefits.  The examiner 
noted that the veteran had received treatment for the past 
two years at a local guidance center.  He also noted that the 
veteran was not taking any type of psychotropic medications.  
On mental status examination, the veteran was alert and 
oriented.  His mood appeared to be one of mild to moderate 
dysphoria, though he was able to respond appropriately in 
terms of affective tonality and social interaction.  His 
affect was not blunted or flattened.  The veteran reported 
that he was often beleaguered by feelings of depression, 
failure, and hopelessness.  Memory and intellect appeared to 
be intact and of at least average capacity.  The veteran 
complained of problems with concentration at times when 
depressed.  The overall clinical impression was one of at 
least dysthymic disorder if not major depressive disorder, 
related to the veteran's financial, social, legal and 
occupational situation.  The diagnoses were recurrent 
dysthymic disorder, moderate to severe in variation, 
currently mild to moderate in intensity; and rule out 
recurrent major depressive disorder.

A note from the Indiana County Guidance Center, received by 
the RO in February 1995, indicates that the veteran 
participated in a partial hospitalization program and 
attended on a fairly regular basis.  The provider indicated 
that the veteran's mood appeared stable.  

On VA psychiatric examination in September 1996, the examiner 
noted that the veteran had dropped out of the day treatment 
center.  He also noted that the veteran was seeing a 
psychiatrist on a semimonthly basis through his community 
mental health center for individual psychotherapy.  The 
veteran denied taking any psychotropic medications.  On 
mental status examination, the veteran was alert and 
oriented.  His mood appeared to be essentially euthymic and 
his affect appeared to be well modulated without evidence of 
flattening or blunting.  Memory and intellect appeared to be 
intact.  Insight and judgment appeared to be adequate.  The 
diagnosis was dysthymic disorder, chronic, moderate to severe 
in intensity, currently mild to moderate.

A May 1997 letter from the Indiana County Guidance Center 
indicates that the veteran received individual therapy from 
May 1996 to May 1997.  The provider noted that the veteran's 
progress had been steady and positive with no evidence or re-
occurrence of depressive episodes.

At his May 1997 hearing before an RO hearing officer, the 
veteran testified that he had experienced difficulty with a 
supervisor and was therefore not allowed to reenlist.  He 
indicated that he had been diagnosed with depression in 1986.

The veteran was afforded an additional VA examination in 
October 2000.  The examiner noted that he had assessed the 
veteran in 1995 and 1996.  The veteran reported continuing 
treatment at the Indiana County Guidance Center, with 
treatment every five to six weeks.  He denied taking 
psychotropic medications.  He indicated that he lived with 
his girlfriend.  He reported that his appetite and sleep 
patterns were quite good, and denied any difficulties with 
anxiety.  He noted that his mood was generally pretty good, 
with occasional bouts of depression.  On mental status 
examination, the veteran was alert and oriented.  His mood 
appeared to be euthymic and his affect was responsive and 
well modulated.  He was able to respond to humor.  Memory and 
intellect were intact and well above average capacity.  
Insight and judgment were without obvious impairments.  The 
diagnosis was dysthymic disorder, chronic, currently mild in 
intensity.  The veteran's Global Assessment of Functioning 
(GAF) was assessed as 75-80.  The examiner noted that the 
veteran did not appear to have any major stressors in his 
life aside from the normal exigencies of daily life.  He 
indicated that the veteran's dysthymic disorder appeared to 
be relatively asymptomatic at the time of the examination.  

The veteran testified before a hearing officer at the RO in 
February 2001.  His representative argued that the veteran 
should be awarded a 100 percent rating for his psychiatric 
disorder.  The veteran indicated that he received treatment 
through VA every six months for medical problems and that he 
was scheduled to begin receiving psychiatric treatment 
through VA as well.  He noted that he saw a private provider 
every six months for his psychiatric disability.  He 
testified that he had difficulty concentrating.

A March 2001 VA consultation report indicates that the 
veteran requested further assessment for his psychiatric 
disability and that he was interested in obtaining increased 
benefits for his depression.  Upon mental status examination, 
the veteran's mood was mildly depressed and his affect was 
appropriate.  He endorsed symptoms of depressed mood, loss of 
interest, feelings of worthlessness, and variable 
concentration.  He complained of some short term memory loss.  
Insight and judgment were fair.  The diagnosis was dysthymic 
disorder.  The examiner determined that the veteran's GAF 
score was 60.  

A May 2001 letter from the Indiana County Guidance Center 
indicates that the veteran had reported a stable mood and had 
been relatively asymptomatic during the past two years.  

August 2001 records from Steven B. Gelfand, M.D. indicate 
that the veteran was medicated for major depression.  The 
veteran reported that he had noticed improvement since he 
started taking the medication.  He reported that he had more 
energy and that his mood seemed to be better.  He indicated 
that he was sleeping and eating well and that he had fewer 
feelings of helplessness and hopelessness.  His affect was 
brighter.  A September 2001 treatment note indicates that the 
veteran seemed less depressed than previously, with a 
reduction in his anxiety level.  

A June 2003 VA treatment note indicates that the veteran was 
contacted via telephone for medication management.  He 
reported that he had experienced an increase in his 
depressive symptoms.

On VA psychiatric examination in June 2003, the veteran 
reported that he had not maintained any employment since 
1987, after being terminated from his job.  He stated that he 
was unable to obtain any type of employment due to his mental 
and physical problems, and indicated that he did not want 
"to get back to society."  He reported that he had retired 
in 1995 at age 62, and stated that financial problems were 
currently a significant stressor.  The veteran indicated that 
he shared a residence and household chores with a female 
companion.  He reported difficulty sleeping.  He described 
various social interactions and indicated that he enjoyed 
them.  With regard to treatment, the veteran indicated that a 
private psychologist saw him approximately every two weeks.  
He reported symptom relief from his current psychotropic 
medication and that his dose was recently increased by his 
treating psychiatrist.  Subjectively, the veteran complained 
of difficulty concentrating, difficulty in maintaining 
personal hygiene due to lack of motivation, and irritability.  
On mental status examination, veteran's grooming and hygiene 
were good.  His mood was generally euthymic and his affect 
was only mildly restricted.  He was easily engaged and able 
to respond appropriately.  There was no impairment of thought 
process or communication.  There was no evidence of psychotic 
symptoms.  The examiner noted that the veteran was able to 
attend to basic activities of daily living.  The veteran was 
oriented.  Both long and short term memory were intact.  The 
veteran endorsed decreased appetite, but noted that he was 
gaining weight.  He also complained of sleep disturbance, 
decreased energy, decreased memory and decreased 
concentration.  With regard to the veteran's complaint of 
sleep disturbance, the examiner noted that the veteran 
purposefully engaged in activities such as playing on the 
computer until approximately two or three o'clock in the 
morning.  The diagnosis was chronic dysthymic disorder, 
currently mild in intensity.  The veteran's GAF was assessed 
as 72.  The examiner concluded that the veteran's symptoms 
were responsive to medication and had a course of waxing and 
waning.  He noted that the veteran had demonstrated a history 
of adequate occupational and social functioning following his 
discharge from the military.  He indicated that the veteran's 
current symptomatology, which primarily consisted of 
anhedonia and difficulty concentrating, did not appear to 
significantly impact the veteran's daily functioning.  He 
opined that the veteran's reported difficulties with social 
functioning were in part impacted by advancing age and 
possible characterological features that had been documented 
during previous psychiatric evaluations.  He concluded that 
the veteran's psychiatric symptoms alone did not render him 
unemployable.

A private treatment note dated in June 2003 indicates that 
the veteran reported an improvement in his overall mood and 
attributed such to an increase in his medication.  He 
demonstrated increased social activity and connectedness.

A July 2003 evaluation by the veteran's psychiatrist 
disclosed that the veteran was doing significantly better due 
to an increase in his psychotropic medication.  The veteran 
reported that he was getting out more, had a better appetite 
and was more energetic and less depressed.

An August 2003 VA treatment note indicates that the veteran 
was seen for medication management and supportive therapy.  
His mood was mildly anxious, which the veteran attributed to 
changes in his private provider's office.  He reported that 
his sleep was better and that his appetite and weight were 
stable.  His energy level was noted to be good for his age 
and medical problems.  

II.  Veterans Claims Assistance Act of 2000 

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law and codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In additions, 
regulations implementing the VCAA were published at 66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) and codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the appellant provide any 
evidence in the his possession that pertains to the claim.  

The Board notes that a substantially complete claim was 
received in August 1996 and the claim was initially 
adjudicated in January 1997, prior to the enactment of the 
VCAA.  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Court also noted 
that, where the initial unfavorable decision was rendered 
prior to the enactment of the VCAA, the AOJ did not err in 
failing to comply with the timing requirements of the notice.  
However, the Court did note that in such cases, the veteran 
would still be entitled to "VCAA content-complying notice 
and proper subsequent VA process."  Pelegrini, slip. op. at 
10-11.

By letter dated in March 2001, the RO apprised the veteran of 
the VCAA and invited him to submit or identify evidence 
pertaining to his claim.  

The veteran was also provided notice required under the VCAA 
and implementing regulations via a letter from the RO in 
September 2003.  That letter informed him of the evidence 
required to substantiate his claim and that he should submit 
such evidence or provide the RO with the information 
necessary for the RO to obtain such evidence on his behalf.  

The Board also observes that the veteran was further informed 
of evidence necessary to substantiate his claim via the 
Board's September 2003 remand.  Additionally, the January 
2001 statement of the case and supplemental statements of the 
case dated in January 2002 and March 2004 also provided 
guidance regarding the evidence necessary to substantiate the 
veteran's claim.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claim.  In fact, in a September 2003 letter, the veteran 
indicated that all pertinent evidence had been provided and 
that he knew of no other evidence at that time.  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  Accordingly, the Board will address the merits 
of this claim.   

III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2002).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2003).

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52695 (1996).  On and after that 
date, all diagnoses of mental disorders for VA purposes must 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  61 Fed Reg. 
52700 (1996).

Under the criteria in effect prior to November 7, 1996, a 30 
percent evaluation is warranted for dysthymic disorder if 
there is definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
and the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
rating is warranted when the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired; and where, by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating is warranted when the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired. In such 
cases, the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).

The current diagnostic criteria provide that a 30 percent 
rating is warranted for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434 
(2003).

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."   Richard v. Brown, 9 
Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 51-60 is appropriate where there are, "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id.  A score of 61-70 
is indicated where there are, "Some mild symptoms (e.g., 
depressed mood and mild insomnia OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  Id.  A score of 71-80 is appropriate when, 
"If symptoms are present, they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument; no more than slight 
impairment in social occupational, or school functioning 
(e.g., temporarily falling behind in schoolwork)."  Id.  A 
score of 81 to 90 is assessed where there are "Absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
occasional argument with family members)." Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2003).

On review of the evidence of record, the Board finds that the 
veteran's dysthymic disorder most closely approximates the 
criteria for a 30 percent disability rating.  In this regard, 
the Board notes the veteran's dysthymic disorder has 
generally been assessed as mild to moderate.  His psychiatric 
symptoms include sleep disturbance, difficulty concentrating, 
and depressed mood, all of which are clearly contemplated by 
the criteria for a 30 percent evaluation.  At worst, the 
veteran's GAF score was assessed as 60 in March 2001, 
indicating moderate symptoms.  However, the most recent VA 
examination rendered a GAF score of 72, indicating only some 
mild symptoms.  The Board also observes that the veteran has 
reported improvements in his symptoms due to psychotropic 
medication management.  Moreover, the June 2003 VA examiner 
found that the veteran's symptoms were mild and concluded 
that the veteran's psychiatric symptoms alone did not render 
him unemployable.  There is no medical evidence of speech 
disturbance, panic attacks, memory impairment, impaired 
judgment or difficulty in establishing and maintaining 
effective relationships.  Almost all of the mental status 
examinations of the veteran have disclosed a full affect.  
Accordingly, the Board concludes that the veteran's dysthymia 
is appropriately evaluated as 30 percent disabling.

Consideration has been given to assigning a staged rating; 
however, the Board finds that at no time during the period in 
question has the disability warranted an evaluation in excess 
of 30 percent.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required hospitalization 
for the disability.  In addition, the manifestations of the 
disability are those contemplated by the schedular criteria.  
In sum, there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned evaluation.  Therefore, 
the Board has concluded that referral of the case for extra-
schedular consideration is not warranted.


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for dysthymic disorder is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



